Case 3:20-cv-02131-GPC-JLB Document 7-2 Filed 04/01/21 PageID.79 Page 1 of 4




                           EXHIBIT A
      Case 3:20-cv-02131-GPC-JLB
              Case 3:20-cv-08702-JDDocument
                                    Document7-224-1
                                                 Filed
                                                     Filed
                                                       04/01/21
                                                           02/23/21
                                                                  PageID.80
                                                                     Page 1 ofPage
                                                                               3 2 of 4




                                                                            Center for Health, Work &
                                                                            Environment
                                                                            Department of Environment and
                                                                            Occupational Health
                                                                            Department of Epidemiology
                                                                            Campus Box    B119 HSC
                                                                            13001 E. 17th Place
                                                                            Aurora, CO 80045
                                                                            303 724 7813 office
                                                                            303 724 7834 fax
                                                                            chwe.ucdenver.edu

                                                                            October 16, 2020


                          PRIVILEGED AND CONFIDENTIAL: ATTORNEY WORK PRODUCT –

                                      CONFIDENTIAL TO COUNSEL—SPROUTS


Re:      Medical Opinion Regarding Face Covering Requirements at Sprouts

To:      Sprouts
         c/o David Raizman
         400 South Hope Street, Suite 1200
         Los Angeles, CA 90071
         david.raizman@ogletree.com

From:    Lee Newman, MD MA

We are in an unprecedented time in history, suffering through a global pandemic (referred to as COVID-19). It is
widespread in the community and has already resulted in high rates of infection, hospitalization, death, and residual
disability.

The medical and public health evidence is clear that Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-
2) causes COVID-19 and is spread person-to-person through close contact. Everyone is at risk of infection and
certain individuals are at higher risk if they come in contact with a person who is contagious. Risk factors for
becoming infected and/or developing more severe and potentially fatal illness include working in indoor
environments, having frequent public interaction with potentially infectious members of the public, and having
susceptibility due to age, chronic health conditions, compromised immunity, among others.

Workplaces in which there is potentially frequent interaction with co-workers and with the public have been
responsible for numerous COVID-19 outbreaks among workers. Outbreaks among employees and customers have
occurred, and continue to be reported, in grocery and service industry establishments. Common denominators in
these outbreaks have included being in close and frequent contact with customers and contact occurring indoors. A
customer may enter a grocery or service establishment and spread the virus to others.

Importantly, there is strong evidence that steps can be taken to reduce the risk of infection in both the community and
in workplaces. Research is moving quickly to address remaining uncertainties regarding infection caused by the novel
SARS-CoV-2 virus. Public health is applying one of its central tenets, the “Precautionary Principle”. The Precautionary
Principle is a proactive approach to mitigate risk in the face of a severe threat amid scientific uncertainty. The
Principle recognizes that there is a social responsibility to take preventive steps to protect the public, including
workers, from harm when research has identified a risk and has provided plausible precautionary measures to reduce
 _________________________________________________________________________________
                                                                                       Exhibit A, Page 19
   Case 3:20-cv-02131-GPC-JLB
           Case 3:20-cv-08702-JDDocument
                                 Document7-224-1
                                              Filed
                                                  Filed
                                                    04/01/21
                                                        02/23/21
                                                               PageID.81
                                                                  Page 2 ofPage
                                                                            3 3 of 4




that risk. In such circumstances, public health combines multiple preventive measures--each of which may only be
partially effective--to collectively mitigate the risk.

SARS-CoV-2 virus spreads between people through direct, indirect (through contaminated objects or surfaces), or
close contact with infected people via mouth and nose secretions. Transmission of SARS-CoV-2 predominately occurs
through exposure to airborne particles, often referred to as droplets or aerosols, that are released when people
exhale, sneeze, cough, or talk. If these airborne particles land in the mouth, eyes, or nose of people nearby, or are
inhaled into the lungs, or spread from a person’s skin to their hands and then to mucus membranes, a person can
contract the virus. As such, public health guidance has focused on better hand hygiene (frequent hand washing),
maintaining physical (“social”) distance from others, and use of face coverings (face masks), among other preventive
strategies. A face covering or face mask is defined as a device covering both the mouth and nose providing a barrier
to minimize the number of viral particles expelled by an infected individual. Of note, studies have shown that it is
important to cover both the nose and mouth in order to block infectious particles from becoming airborne through
breathing and sneezing.

Proper use of face coverings as recommended by the CDC, the World Health Organization (WHO), and other public
health agencies and experts, is one of the best proven and most effective means of reducing the risk of COVID-19
infection and also may help reduce the risk of severe illness in those who become infected. Face coverings when used
by employees and by customers reduce the risk of infection of workers. Thus, one of our most effective tools in the
workplace is to require all individuals to wear face coverings, in particular when they are likely to spend time indoors
and in proximity to others. As discussed above, the Precautionary Principle applies to the use of face coverings as one
important component of a public health precautionary response, supported by a combination of observational studies,
laboratory research, as well as indirect evidence from other infectious diseases, that support the effectiveness of face
coverings.

By wearing a face covering, we reduce the concentration of potential infectious particles in the air and reduce the
distance that particles can travel. For example, one study showed that, without a mask, regular mouth and nose
breathing generates airborne particles that can travel a distance of 1 meter within 1 second, an uncovered cough
produces particles that can travel up to 2 meters in two tenths of a second, and an uncovered sneeze produced
particles that can travel up to 6 meters in about one tenth of a second. Based on current evidence, with proper use of a
face covering, these distances can be reduced to just a few inches.

Research has broadly shown evidence that geographic areas with a high proportion of mask-wearing have
significantly fewer COVID-19 cases and deaths. For example, a recent study showed that 15 states plus the District of
Columbia mandated face coverings between April 8 and May 15. States that mandated their residents to wear face
coverings experienced statistically significant declines in their case rates for every five days the mandate was in place
compared to states with no mandate. Additionally, an analysis of 196 countries found that countries that had early
mask usage in an outbreak had significantly lower per-capita mortality than countries that did not implement early
mask usage.

I have reviewed Sprout’s COVID-19 response policies, practices, and procedures that have been instituted to help
mitigate the direct threat of SARS-CoV-2 infection on the health and safety of its employees and customers, including a
universal face covering requirement. Sprouts has instituted a universal policy requiring face coverings for all
employees and customers. In my opinion, this was an appropriate precautionary measure by Sprouts management to
protect their workers and customers from serious harm. The protocols are sound and are based on guidance from the
CDC and other public health agencies and experts. All employees pass a health screening upon entering the store and
customers are encouraged through use of signs not to enter the store if they have COVID-19 related symptoms. These
measures are in keeping with the current best practices recommended for reducing the risk of spread from employee
to employee, from employee to customer, and from customer to employee. Given evidence that 30–70% of individuals
have mild symptoms or no symptoms and can transmit SARS-CoV-2 even when they are asymptomatic, there is a
strong rationale for the universal mask use policy.



 _________________________________________________________________________________
                                                                                         Exhibit A, Page 20
   Case 3:20-cv-02131-GPC-JLB
           Case 3:20-cv-08702-JDDocument
                                 Document7-224-1
                                              Filed
                                                  Filed
                                                    04/01/21
                                                        02/23/21
                                                               PageID.82
                                                                  Page 3 ofPage
                                                                            3 4 of 4




Based on my observations, management and employee education and awareness of these policies and best practices is
high and compliance is excellent at Sprouts. However, even with these practices in place, employees of Sprouts are at
an increased risk of infection because of their potential for close contact with members of the public. For example, due
to the nature of the work at Sprouts, 6-foot distancing and physical barriers are not always feasible, hard to enforce
with the public, or may be of limited effectiveness in preventing transmission in the absence of other protective
measures, such as universal face coverings. In addition, employees may be exposed to large numbers of customers in a
workday, resulting in a higher probability of exposure to infected individuals. There are some customers who enter
Sprouts stores without face coverings even when free face masks are offered.

Customers entering Sprouts stores who are not wearing face coverings represent a direct threat to employees and
other customers of Sprouts. Furthermore, some employees and customers are at higher risk of severe illness from
COVID-19 because of their age, chronic health conditions, compromised immunity or other health conditions,
warranting efforts to maximally protect the workforce. If customers enter an establishment without a face covering,
they also represent a direct threat to other customers.

Thus, while Sprouts has worked extensively to mitigate a direct threat to the health and safety of others by modifying
existing policies, practices and procedures and adopting forms of accommodation, the direct threat to its employees
and customers remains significant. Universal mask policies are a vital component of a comprehensive strategy to
protect employees, customers, and the surrounding community.

It is my expert medical opinion that the virus SARS-CoV-2, being widespread in the community, and for the reasons
above, customers without face coverings represent a direct threat to employees and other customers of Sprouts and I
recommend that Sprouts make no exemptions to universal face covering requirements for all customers who enter
any Sprouts store. I recommend Sprouts periodically review its COVID-19 policies in order to take into consideration
changes in knowledge about workplace protection strategies, local levels of workplace and community transmission,
and relevant changes in local or state public health COVID-19 guidelines. When the COVID-19 pandemic begins to
abate, decisions to revise the universal face covering requirement should take into consideration new data on the
severity and trends in SARS-CoV-2 infections, new information on effective prevention strategies, and information
provided by local and state health departments. Examples of indicators may include community data on the number
and rate of new infections, the number of COVID-19-associated hospitalizations and deaths, information on local
clusters of infection that might impact the number of infected individuals who enter a Sprouts store, among others.

Sincerely,




Lee Newman, MD, MA, FACOEM, FCCP

Director, Center for Health, Work & Environment
Distinguished University Professor
Department of Environmental and Occupational Health and
Department of Epidemiology
Colorado School of Public Health

Division of Pulmonary Sciences and Critical Care Medicine
Department of Medicine
School of Medicine
University of Colorado
Aurora, Colorado USA




 _________________________________________________________________________________
                                                                                        Exhibit A, Page 21
